           Case 2:21-mc-00213-MCE-CKD Document 2 Filed 09/07/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:21-MC-00213-MCE-CKD
12                  Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
13          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $19,980.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
15
     APPROXIMATELY $15,000.00 IN
16   U.S. CURRENCY, AND
17   APPROXIMATELY $4,335.00 IN
     U.S. CURRENCY,
18
                    Defendant.
19
20          It is hereby stipulated by and between the United States of America and potential claimant Jason

21 Brewer (“claimant”), by and through their respective counsel, as follows:

22          1.     On or about June 4, 2021, claimant filed a claim in the administrative forfeiture proceeding

23 with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately $19,980.00

24 in U.S. Currency, Approximately $15,000.00 in U.S. Currency and Approximately $4,335.00 in U.S.

25 Currency (hereafter “defendant currency”), which were seized on March 17, 2021.
26          2.     The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §

27 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

28 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
            Case 2:21-mc-00213-MCE-CKD Document 2 Filed 09/07/21 Page 2 of 2



 1 to the defendant currency as required by law in the administrative forfeiture proceeding.

 2          3.       Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

 4 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 5 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 6 That deadline is September 2, 2021.

 7          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to October

 8 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          5.       Accordingly, the parties agree that the deadline by which the United States shall be required

12 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

13 the defendant currency is subject to forfeiture shall be EXTENDED to October 1, 2021.

14

15 Dated:        9/1/21                                    PHILLIP A. TALBERT
                                                           Acting United States Attorney
16
                                                   By:     /s/ Kevin C. Khasigian
17                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
18

19
20 Dated:        9/1/21                                    /s/ Valery Nechay
                                                           VALERY NECHAY
21                                                         Attorney for potential claimant
                                                           Jason Brewer
22                                                         (Signature authorized by phone)
23
            IT IS SO ORDERED.
24
     Dated: September 7, 2021
25
26

27

28
                                                           2
29                                                                               Stipulation and Order to Extend Time

30
